Citation Nr: 0216484	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

The current appeal arose from a June 2000 rating decision 
from the Department of Veterans Affairs (VA) Medical & 
Regional Office Center (M&ROC) in Anchorage, Alaska.  
Implicitly reopening the claim, the M&ROC denied on the 
merits entitlement to service connection for bilateral 
hearing loss.  

In March 1992, the M&ROC denied entitlement to service 
connection for bilateral hearing loss, and no appeal ensued.  

The M&ROC construed a May 1999 submission by the veteran as, 
among other things, an attempt to reopen the finally denied 
claim of entitlement to service connection for bilateral 
hearing loss.

Following a July 2001permanent transfer of the veteran's 
records, the Fargo, North Dakota M&ROC assumed jurisdiction 
of the claim.

In August 2002, the veteran appeared with his representative 
at the Fargo M&ROC and testified at a hearing before the 
undersigned travel Member of the Board.  A transcript of the 
hearing has been associated with the claims file.

VA's statutory "duty to assist" extends to a liberal 
reading of the record for issues raised in all documents or 
oral testimony submitted prior to a BVA decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Douglas v. 
Derwinski, 2 Vet. App. 435 (1992).


Testimony adduced at the August 2002 hearing has been 
liberally construed by the Board as raising a claim of 
entitlement to service connection for tinnitus.  As this 
issue has been neither procedurally developed nor certified 
for appellate review, the Board is referring it to the M&ROC 
for initial consideration and appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

With regard to the issue of entitlement to service connection 
for bilateral hearing loss, the Board is undertaking 
additional development on the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1. To the extent necessary to allow for reopening the claim 
of entitlement to service connection for bilateral hearing 
loss, VA has met its duty to notify.

2. In March 1992, the M&ROC denied entitlement to service 
connection for bilateral hearing loss, and the decision 
became final.

3. The evidence submitted since the March 1992 decision bears 
directly and substantially upon the issue of entitlement 
to service connection for bilateral hearing loss, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the March 1992 decision, wherein the 
M&ROC denied entitlement to service connection for bilateral 
hearing loss, is new and material, and the veteran's claim 
for that benefit has been reopened.  38 U.S.C.A. §§ 5104, 
5107, 5108, 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1103 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the M&ROC or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  38 C.F.R. § 3.159 
(2002).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran. Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

To the extent necessary to allow for reopening the underlying 
claim, the Board finds that VA has successfully complied with 
the VCAA.  In this regard, any deficiencies, such as the 
failure to provide notice of the criteria for new and 
material evidence, are without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).     

This decision is limited to addressing the issue of whether 
new and material evidence has been presented to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  As noted in the Introduction, VA's assistance 
with the actual service connection issue is ongoing.


II. Criteria

Finality and Materiality

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. §§ 20.1103, 
20.1104 (2002).

When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the CAVC held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was revised during the 
pendency of this appeal and that the standard for finding new 
and material evidence has changed as a result.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002).
The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2002).  
Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Where a veteran is a combat veteran, satisfactory lay or 
other evidence of injury consistent with the circumstances of 
his service must be accepted by the Secretary as proof of 
service incurrence, unless rebutted through clear and 
convincing evidence.  38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Caluza v. Brown 7 Vet. 
App. 498 (1995).

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; Gaines v. West, 11 Vet. App. 353, 359 (1998).


If not shown in service, service connection may nevertheless 
be granted for sensorineural hearing loss if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

38 C.F.R. §3.385, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).

When hearing loss is not initially manifested during service 
or within the presumptive period, "direct" service 
connection may also be established by evidence demonstrating 
that the disease was in fact incurred or aggravated by 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO/ANSI) 
units.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


III. Analysis

Finality and Materiality

In March 1992, the M&ROC denied entitlement to service 
connection for bilateral hearing loss, and the decision 
became final.

A final and binding agency decision can be revised on the 
basis of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.104(a).  In August 1999, however, the M&ROC found no CUE 
in the March 1992 rating decision warranting revision, such 
that the finality of the decision remained in effect.

Although the M&ROC documented the claim in August 1999 as a 
"reopened claim received on May 17, 1999," the June 2000 
rating decision denied the claim of entitlement to service 
connection for bilateral hearing loss without discussion of 
whether previously unconsidered evidence was new and 
material.  

Such action by the M&ROC implies that the threshold question 
of reopening was decided in the affirmative; however, the 
Board must make its own determination as to whether reopening 
is proper because an M&ROC determination as to whether 
evidence is "new and material" for purposes of reopening is 
subject to de novo adjudication by the Board.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

  
The last sentence of the M&ROC's final March 1992 decision 
indicates entitlement to service connection was denied 
because the evidence did not show a current hearing loss 
disability.  The rating decision notes that the veteran 
failed to report for a VA examination and did not reply to 
the M&ROC's request for additional evidence.

The evidentiary record since the March 1992 M&ROC decision 
has been supplemented by presumptively credible testimony of 
currently impaired hearing.  

An October 2001 VA examination report documents objective 
findings of current bilateral hearing loss consistent with 
the definition of hearing loss found at 38 C.F.R. § 3.385.  
Additionally, the testimony included detailed statements 
regarding noise exposure in service.  

Accordingly, the record now contains competent evidence of a 
current disability, an element of service connection, see 
Hickson, supra, not established by the record at the time of 
the March 1992 rating decision.  

Likewise, the detailed testimony about  noise exposure in 
service provides additional consideration with respect to the 
origin of hearing loss.  See Hodge, supra.

The previously unconsidered evidence of current hearing loss 
disability is therefore not merely cumulative of evidence 
already of record.  Such evidence, presumed credible under 
Justus, supra, is significant enough that it must be 
considered to decide the merits of the claim, as it bears 
directly on the issue of entitlement to service connection.

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss, the appeal is granted to this extent.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

